PER CURIAM.
Richard Potter seeks a belated appeal from an order which denied his motion for postconviction relief. He states under oath that he gave his notice of appeal to prison officials for mailing in a timely manner but it was mishandled by those officials or lost in the mail, as the clerk of the circuit court shows no indication that it was ever received. The state expresses no objection to the granting of relief.
Accordingly, the petition for belated appeal from the order of the Circuit Court for Dixie County, dated June 3, 1999, which denied Potter’s postconviction motion in case number 96-26-CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided-to the clerk of the circuit court to be treated as a notice of appeal. Fla.R.App.P. 9.141(c)(5)(D).
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.